Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 18-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The instant claims are directed to a method of treating a burn injury and, thus, is directed to an invention distinct from and independent of the previously claimed invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-29 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Application
Claims 10-29 are pending in the present application.  Claims 18-29 stand withdrawn from further consideration as being drawn to a non-elected invention.  Claims 10-17 stand rejected as indicated below.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 10 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/095,354 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Note:  The recitation of the intended use of the “pharmaceutical composition” does not change the scope of the claimed invention and, thus, the claims are directed to the same invention.

The provisional rejection of claims 10-17 on the ground of nonstatutory double patenting over claims of copending Application No. 16/095,354 is maintained.


Claim Rejections - 35 USC § 112
The rejection of claims 10-17 under 35 USC 112, first paragraph, as failing to comply with the written description requirement is maintained.
Applicant argues the specification provides examples of a solvate of Formula I and reference is made to page 2, paragraphs [0028-0029] of the Published Patent Application No. US2019/0151266.  Applicant’s argument was considered but not persuasive for the following reason.
A solvate is defined as:




Solvate - an overview | ScienceDirect Topics
https://www.sciencedirect.com › topics › solvate

Solvates are crystals that have incorporated solvent molecules into their crystal

Paragraphs [0028]-[0229] set forth:

    PNG
    media_image1.png
    146
    584
    media_image1.png
    Greyscale

There is no evidence that the extract formed contains solvates.  A solution containing a compound is not the same as a solvate.  
The difference between solution and solvate is that solution is a homogeneous mixture, which may be liquid, gas or solid, formed by dissolving one or more substances solvate is (chemistry) a complex formed by the attachment of solvent molecules to that of a solute.


Solution vs Solvate - What's the difference? | WikiDiff
https://wikidiff.com › solution › solvate

For these reasons, the rejection of claims 10-17 under 35 USC 112, first paragraph, as failing to comply with the written description requirement is maintained.

The rejection of claims 10-17 under 35 USC 112, second paragraph is maintained.
The instant claims are indefinite for the following reasons:
Claim 10 recites “a pharmaceutically acceptable salt or solvate…..wherein the pharmaceutically acceptable salt or the salt of the solvate of Formula I comprises ammonium or an organic amine salt”.
There is lack of antecedent basis for the phrase “the salt of the solvate”.  The claim as amended does not recite “a” pharmaceutically acceptable salt of the solvate of formula I. 
The use of the term “comprises”, which is open-ended, does not limit the scope of the salts.  Applicant’s attention is directed to MPEP § 2111.03.
For these reasons, the rejection of claims 10-17 under 35 USC 112, second paragraph is maintained.

Claim Rejections - 35 USC § 101
The rejection of claims 10-17 under 35 USC 101 as directed to a natural phenomenon (natural product) without significantly more is maintained.
Applicant argues the claimed composition comprises components in addition to 

The recitation that the pharmaceutical composition comprises (a) the compound is present as a salt or solvate thereof and (b) pharmaceutically acceptable carrier(s), excipient(s), additives(s), or any combination thereof” do not provide significantly more as required.
As taught by Bang, pharmaceutically acceptable salts of resin acids and derivatives thereof can be “conventional reactions” and the compounds can be combined with carriers such as water, alcohol (see col. 7, lines 3-24).  Ammonium and amine salts are also known in the art (see for example, US 4,229,468, col. 2, lines 20-28; US 4,948,810, col. 5, lines 35-48).  Therefore, the formulation of salts and the addition of pharmaceutical acceptable carrier(s), etc. as recited by the instant claims do not “amount to significantly more” since salt formation and formulation into a pharmaceutical composition(s) were well-known in the art at the time of the present invention.
According to applicant, “the revised Patent Subject Matter Eligibility Guidance provides an additional analysis step (Step 2A, Prong 2) which requires the examiner to 
At least because claim 10 recites subject matter having “markedly different” characteristics in comparison to the characteristics of the individual components alone, claim 10 is eligible under 35 U.S.C. § 101 (Step 2A, Prong 1) because it is not directed to a judicial exception. Because the individual components of claim 10 are integrated into a pharmaceutical composition with a practical application (for methods of treating a bum injury), the individual components are integrated into a practical application and the pharmaceutical composition is therefore eligible under 35 U.S.C. § 101 (Step 2A, Prong 2)”.
Contrary to applicant’s argument, the individual components are not integrated into a practical application because it merely recites a field of use, i.e., the claims are directed to a composition and the recitation of the intended use merely indicates how the claimed invention might be used (Applicant’s attention is directed to MPEP § 2106 II (d)(2)).
For these reasons, the rejection of claims 10-17 under 35 USC 101 as directed to a natural phenomenon (natural product) without significantly more is maintained.

Claim Rejections - 35 USC § 103
The rejection of claims 10-17 under 35 USC 103 over Bang et al. (US Patent 
5,248,696) in view of Moon et al. (20140363530) is maintained.
Bang et al. teaches compositions for treating tumors with resin acids and derivatives thereof (abstract). Specifically taught in column 6, line 49, is the compound of the instant claims, abieta-6,8,11,13-tetraen-18-oic acid, as a preferable compound of the composition (instant claim 10). It is taught the compounds are administered in compositions at a dosage of 0.01 to 0.50 mg/mg of carrier (see column 7, lines 32-41).
It is taught that pharmaceutically acceptable acid addition salts of the resin acids are prepared by conventional reactions with equivalent amounts of organic or inorganic solutions (see column 7, 2nd paragraph). Additionally, combination of the resin acids with pharmaceutically acceptable carriers are taught, including water and alcohols, which would result in the solvated salt forms as recited by the instant claims (see column 7, 3rd paragraph). Example 1 specifically teaches using methanol to isolate extracts and would thereby result in solvated salts of the instant claims. It is taught that the compositions are formulated for oral administration in liquid or solids form (see column 7, lines 15-25).
Regarding instant claims 13-15, the processes by which the products are obtained are not essential to a determination of patentability of the composition form disclosed in the claims. The patentability of product-by- process claims is based on the product itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 111 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985). MPEP §
2113 states "[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). "Where the end products are the same, the process of making limitations do not have to be given weight in ex parte examination. See Atlantic Thermoplastics Co. v. Faytex Corp., 23 USPQ2d 1481, 1490-91 (Fed. Cir. 1992).
As Bang et al. teaches the compound of the instant claims, the processes by which the composition are obtained as recited in instant claims 13-15 are not given patentable weight.
It is noted that the intended use of the composition, i.e. for treatment of burn injury, is not considered to be a patentably distinguishing feature of an invention. See MPEP § 2111.02 (II): "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP § 2111.02(11)).
In the instant case, Bang et al. does not (i) specifically disclose ammonium and an organic amine salts as recited by instant claim 10 or (ii) the specific formulations of 

However,
Moon et al. teaches structurally similar resin acids (see p 0019) and (i) pharmaceutically acceptable salts inclusive of sodium, calcium and potassium (see p. 0035-0038) and (ii) pharmaceutical formulations as capsules, aqueous medicines, syrups, granules, and injectable preparations such as solutions, suspensions, or emulsions (p 0149). Moon teaches the formulations can include additives, including stabilizers, coloring agents, and flavoring agents (p 0058) and
Ammonium and amine salts are also known in the art (see for example, US 4,229,468, col. 2, lines 20-28; US 4,948,810, col. 5, lines 35-48).
Based on the level of skill of the ordinary artisan in the art at the time of the present invention and the knowledge in the art as discussed above, the formation of salts including ammonium or amine salts as taught by the cited references and formulations as taught by Moon would have been prima facie obvious to one of skill in the art.
One would have been motivated to do so as pharmaceutically acceptable salts including ammonium or amine salts are well-known in the pharmaceutical art and Moon teaches formulation types for structurally similar resin acids which are of the same class as the compounds Bang. Therefore one of ordinary skill in the art would have had a reasonable expectation of successfully forming various salts, including those of the instant claims, and formulating the resin acid of Bang via the formulation types of Moon, which are also resin acids.
Response to Arguments
Applicant argues
Neither Bang nor Moon disclose or suggest a composition including a pharmaceutically acceptable salt or solvate of Formula I, wherein the pharmaceutically acceptable salt comprises ammonium or an organic amine salt as provided in claim 10 and
The cited references are silent towards a method for treating a burn injury including administering to a subject in need thereof.
Applicant’s argument was considered but not persuasive for the following reasons.
Applicant’s argument that the cited references are silent towards a method for treating a burn injury including administering to a subject in need thereof is noted.
However, as noted above in paragraph #s 3 and 4, the invention under examination is drawn to a pharmaceutical composition and, thus, the intended use is not given patentable weight.  Applicant’s attention is directed to MPEP § 2212.01(II).

In regards to applicant’s argument that neither Bang nor Moon disclose or suggest a composition including a pharmaceutically acceptable salt or solvate of Formula I, wherein the pharmaceutically acceptable salt comprises ammonium or an organic amine salt as provided in claim 10, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Based on the teachings of the cited references and the  level of skill of the ordinary artisan in the pharmaceutical art, making salts, including, ammonium and amine salts of compounds of Bang would have been prima facie obvious.
It should be noted that the use of the term “comprises” in claim 10 does not limit the claimed pharmaceutically acceptable salt to ammonium and amine salts.  
For these reasons, the rejection of claims 10-17 under 35 USC 103 over Bang et al. (US Patent 5,248,696) in view of Moon et al. (20140363530) is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/BARBARA P BADIO/Primary Examiner, Art Unit 1628